                                            Case 3:20-cv-07721-SI Document 24 Filed 11/04/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PANGEA LEGAL SERVICES, et al.,                     Case No. 20-cv-07721-SI
                                   8                     Plaintiffs,
                                                                                            ORDER DIRECTING PLAINTIFFS TO
                                   9             v.                                         PROVIDE NOTICE OF MOTION FOR
                                                                                            TEMPORARY RESTRAINING
                                  10     U.S. DEPARTMENT OF HOMELAND                        ORDER; SETTING FURTHER DATES
                                         SECURITY, et al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On November 2, 2020, plaintiffs Pangea Legal Services et al. filed this action against

                                  15   defendants U.S. Department of Homeland Security et al. Dkt. No. 1. On November 3, 2020,

                                  16   plaintiffs filed an ex parte motion for a temporary restraining order (“TRO”). Dkt. No. 21 (“Mot.

                                  17   for TRO”). On November 4, 2020, the case was reassigned to the undersigned Judge. Dkt. No. 22.

                                  18          A court may issue a temporary restraining order without notice to the adverse side:
                                  19          only if:
                                  20           (A) specific facts in an affidavit or a verified complaint clearly show that immediate
                                              and irreparable injury, loss, or damage will result to the movant before the adverse
                                  21          party can be heard in opposition; and
                                  22          (B) the movant’s attorney certifies in writing any efforts made to give notice and the
                                              reasons why it should not be required.
                                  23

                                  24   Fed. R. Civ. P. 65(b) (emphasis added).

                                  25          Plaintiffs have not certified in writing the reasons why notice to the other side should not be

                                  26   required. See Fed. R. Civ. P. 65(b). Rather, plaintiffs have filed a certification stating that they

                                  27   have been in contact with counsel for defendants. See Dkt. No. 21-4 (“Certif. re: Notice”). As of

                                  28   the filing of this Order, defendants have not made a formal appearance in this case. Accordingly,
                                            Case 3:20-cv-07721-SI Document 24 Filed 11/04/20 Page 2 of 2




                                   1   the Court finds this matter is not appropriate for resolution ex parte and ORDERS that plaintiffs

                                   2   effect service of process and provide notice of the pending TRO motion to defendants.

                                   3          Plaintiffs’ papers state that the government’s assigned lawyer proposes that defendants file

                                   4   their opposition brief on November 10, 2020; that plaintiffs file any reply by November 13, 2020;

                                   5   and that a hearing be held the week of November 16. Certif. re: Notice at 2; Mot. for TRO at 2.

                                   6   Plaintiffs request that defendants file their opposition brief on November 9, 2020, and that plaintiffs

                                   7   file any reply by November 12, 2020. Mot. for TRO at 2. In their motion for a TRO, plaintiffs state

                                   8   that the final rule they are challenging in this action is set to go into effect on November 20, 2020,

                                   9   and they therefore seek relief by November 19, 2020, at 5:00 p.m. Id. at 1-2.

                                  10          Having considered the papers filed, the Court sets the following further dates. Defendants’

                                  11   opposition brief shall be due no later than November 10, 2020. At the same time as they file their

                                  12   opposition brief, defendants shall file a notice informing the Court of any other cases in which
Northern District of California
 United States District Court




                                  13   courts have already ruled on the issues raised in this TRO, and of any other cases in which

                                  14   challenges to the same Final Rule at issue here are currently pending. Plaintiffs’ reply brief

                                  15   shall be due no later than November 13, 2020.

                                  16          The Court will hold a hearing on the motion for TRO via Zoom videoconference on

                                  17   November 18, 2020, at 11:00 a.m. The Court’s courtroom deputy shall issue the Zoom information

                                  18   on the public docket.

                                  19

                                  20          IT IS SO ORDERED.

                                  21   Dated: November 4, 2020

                                  22

                                  23                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                         2
